t c summary opinion united_states tax_court gene autry glenn ii petitioner v commissioner of internal revenue respondent docket no 12877-06s filed date gene autry glenn ii pro_se james h harris jr for respondent ruwe judge this case was petitioned pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent’s motion to dismiss for lack of jurisdiction for the reasons stated below we must grant respondent’s motion background on date petitioner filed a petition with this court for relief pursuant to sec_6015 with regard to the taxable_year attached to the petition is a letter from the internal_revenue_service to petitioner dated date informing petitioner that a preliminary determination had been made regarding his request for relief pursuant to sec_6015 on date respondent filed a motion to dismiss for lack of jurisdiction motion to dismiss on the ground that the petition was not filed within the time prescribed by sec_6015 attached to respondent’s motion is a computerized version of the final notice_of_determination final notice sent to petitioner denying petitioner’s request for sec_6015 relief the final notice is dated date discussion the jurisdiction of this court depends on the timely filing of a petition rule c sec_6015 requires that a petition to determine relief from joint_and_several_liability must be filed no later than the close of the 90th day after the date the secretary mails by certified or registered mail to the taxpayer’s last_known_address notice of the secretary’s final_determination of relief available to the individual respondent alleges that the final notice was sent to petitioner’s last_known_address by certified mail on date respondent alleges further that the 90-day period for timely filing a petition with this court from the final notice expired on date days after the mailing of the final notice the petition was filed on date days after the mailing of the final notice in his response to respondent’s motion to dismiss for lack of jurisdiction petitioner does not dispute respondent’s allegations or that his petition was filed after the statutory 90-day limit had passed petitioner simply claims that the delay in filing the petition was due to his trying to compile the necessary forms to send in as well as compiling proof of why relief is in order petitioner also cites his lack of internet access and a need to wait for conventional mail as reasons for his delay unfortunately for petitioner sec_6015 contains nothing to extend the 90-day filing period that would apply to the fact sec_2 the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 and applies to all liabilities for taxes arising or remaining unpaid on or after date the day of the enactment however the amendment made no change to the 90-day limit allowed for filing a petition and thus has no bearing on the outcome of this case of this case our jurisdiction is dependent upon the filing_requirements in sec_6015 and we have no authority to waive these requirements accordingly the petition was untimely and we must grant respondent’s motion to dismiss for lack of jurisdiction an appropriate order of dismissal will be entered
